Citation Nr: 1542329	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression, anxiety, schizophrenia, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for heart disorder secondary to acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	Neil B. Riley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION


The Veteran had active service from December 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran has been variously diagnosed with depression, anxiety, schizophrenia, and PTSD.  The Board has accordingly recharacterized the claim for an acquired psychiatric disorder as shown on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2015, and a copy of the hearing transcript is of record. During the hearing, the VLJ agreed to hold the record open for 60 days to allow for the submission of additional evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Initially, the Board notes that Veteran has not been provided with appropriate notice as to how to substantiate a claim for PTSD or service connection on a secondary basis.  Such notice should be provided on remand.

Additionally, during his Board hearing, the Veteran testified that he was diagnosed with PTSD this past March.  See id. at 12.  As the claims file only contains VA outpatient records dated through July 2012, and the Veteran has only submitted a few months of records from 2015, updated records should be secured on remand

Finally, the Veteran also testified that he received private psychiatric treatment at an alcohol and rehabilitation center in Eagleville, Pennsylvania.  Id. at 8.  These records should be requested with assistance from the Veteran.  Moreover, as the address provided by the Veteran on his release for records from the Pace Program is no longer valid, he should be requested to provide an updated information to enable VA to obtain these records on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Advise the Veteran of the information and evidence necessary to substantiate claims for secondary service connection and service connection for PTSD.

2. Obtain all VA outpatient records dated since July 2012.

3. With any necessary assistance from the Veteran, obtain all private treatment records from the Pace Program, the alcohol and rehabilitation center in Eagleville, Pennsylvania (see Board Hearing Transcript at 8) and any other private providers who treated him for his psychiatric and heart disorders.  In this regard, the Veteran should be specifically advised that the address previously provided for the Pace Center is no longer valid.

4. After completing the above development, and any other development deemed necessary, readjudicate the Veteran's claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




